Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of GAGE12D, FAM83A, LRG1, and MAFEA4 in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that each of the claims requires the specific combination of GAGE12D, FAM83A, LRG1, and MAFEA4 (p 1). This is not found persuasive because the claims do not require the specific combination of GAGE12D, FAM83A, LRG1, and MAFEA4 but rather different combinations that would include GAGE12D, FAM83A, LRG1, and MAFEA4 but with other genes. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-50 are pending.  Claims 1-33 have been cancelled.
Claims 46-47 are withdrawn as being drawn to a nonelected   species.  
An action on the merits for claims 34-45 and 48-50 is set forth below.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-39, 45, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US Patent Application Publication 2011/0052488 March 3, 2011 as cited on the IDS) as evidenced by Affymetrix probes from the Affymetrix U133 array as cited on the IDS. 
With regard to Claim 34, 45, Dennis et al. teaches RNA was isolated (extracted)(para 226). Dennis et al. teaches that the RNA was reverse transcribed for cDNA synthesis (para 255).  Dennis et al. teaches a method of measuring RNA from the Affymetrix U133 array (paragraph 233).  As evidenced by the probes of Affymetrix provided, the array comprises probes to GAGE12D, FAM83A, LEG1, and MAGEA4 and therefore the method measures the amount of each of these RNA.  Therefore Dennis et al. teaches the required biomarkers.   With regard to the “up to eight” it is noted that the rejection intents that the measurement is not limited to only 8 marker RNAs, because the methods are further comprising “at least one reference RNA”.  As such the affymetrix probes could be considered “references” and therefore can be considered to encompass the breath of the claims.   
Dennis teaches reverse transcribing and amplifying, however, Dennis does not speifically teach primer oligonucleotides.  However, Dennis suggest that primers can be used for amplification using RT PCR for microarray validation (66, 70, 227, 255).  It would be prima facie obvious to one of ordinary skill in the art at the time of the effective 
With regard to claims 35-39, Dennis et al. suggest that the markers can be used in a multiplex RT PCR method using probes that have fluorophores as reporters   (para 70, 215 and 257).  
With regard to claims 48-49, Dennis et al. teaches serum, blood and tissue including lung tissue (para 5, 42, 159-161).

Claims 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US Patent Application Publication 2011/0052488 March 3, 2011 as cited on the IDS) as evidenced by Affymetrix probes from the Affymetrix U133 array as cited on the IDS as applied to claims 34-39, 45, 48-49 in view of Allawi et al. (US Patent Application Publication 2014/0087382 3/27/2014 as cited on the IDS). 
With regard to claims 40-42, Dennis et al. teaches RNA was isolated (extracted)(para 226). Dennis et al. teaches that the RNA was reverse transcribed for cDNA synthesis (para 255).  Dennis et al. teaches a method of measuring RNA from the Affymetrix U133 array (paragraph 233).  As evidenced by the probes of Affymetrix provided, the array comprises probes to GAGE12D, FAM83A, LEG1, and MAGEA4 and therefore the method measures the amount of each of these RNA.  Therefore Dennis et al. teaches the required biomarkers.   With regard to the “up to eight” it is noted that the 
However, Dennis et al does not teach that these probes are labeled with a reporter or used in a PCR flap assay.   
With regard to claims   40-41, Allawi et al. teaches that the PCR can be real time (e.g. the same type as taught by Dennis (using cDNA from a RNA template (para 42-43).  Allawi et al. teaches that one methods of determining is using a flaps in a PCR assay (paragraph 35).  Allawi et al. teaches the steps of this PCR incudes producing cDNA and measuring the cDNA using the PCR flap assay that has a mixture comprising 
Therefore it would be prima facie obvious to one of ordinary skill in the arts to modify the method of Dennis et al. that uses affymetrix and RT PCR to use any known method to detect copies including the known PCR FLAP assay of Allawi et al..  The ordinary artisan would be motivated to use this known assay method because it reduces the variability in the performance of polymerase (para 104) and as such the ordinary artisan would be motivated to use this assay to detect known biomarkers of interest.  
With regard to claims 43-44, the combination of Dennis and Allawi is a multiplex PCR Flab assay so that multiple reactions can be performed simulationeously.  The addition of these markers in one reaction mixture or a combination of reaction mixtures appear to be a known design constraint of PCR.  In particular the ordinary artisan would have a routine optimization of the sampling in order to make a design of rather the reaction mixtures are performed together or separate, however, the mixtures would all have the intended outcome of amplification.  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US Patent Application Publication 2011/0052488 March 3, 2011 as cited on the IDS) as evidenced by Affymetrix probes from the Affymetrix U133 array as cited on the IDS as applied to claims 34-39, 45, 48-49 in view of Hu et al. (US Patent Application Publication 2014/0363471 Dec 11, 2014).
Dennis et al. teaches RNA was isolated (extracted) (para 226). Dennis et al. teaches that the RNA was reverse transcribed for cDNA synthesis (para 255).  Dennis et al. teaches a method of measuring RNA from the Affymetrix U133 array (paragraph 
Although Dennis teaches reverse transcriptase for cDNA synthesis, Dennis does not teach MMLV reverse transcriptase.
With regard to claim 50, Hu et al. teaches using MMLV reverse transcriptase in cDNA synthesis for RT-PCR reactions (para 65).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634